DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 2, 10-13, 17 and 18 are currently amended.
No new IDS was filed.

Claim Objections
The previous objection to claim 10 has been withdrawn in response the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 12, it recites “a user device” in line 3. It’s unclear if the “user device” of claim 12 is referring to “a user device” in line 2 of claim 11.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user device configured to:” and “the security device configured to:” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the specification discloses that the “user device” may be a computer, a smartphone, a laptop, a computing device or other device capable of communicating with the security device and the “security device” may be a smart access device, a locking mechanism or the electronic lock. Therefore, the specification provides sufficient structure for the limitations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
The previous 101 rejection to claims 18-20 has been withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dent et al. (US 2002/0178385 A1) (hereinafter, “Dent”).
As to claim 11, Dent discloses a method comprising: 
receiving, by a security device, from a user device, a request for access (“To unlock the door, the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., access control device).” –e.g. see, [0013]; herein, access control device or door lock is equivalent to security device which receives a request for access; see also Fig. 1); 
determining a proximity of the user device (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]);
sending, based on the request and the proximity of the user device, authentication information (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request.” –e.g. see, [0013]; herein, authentication challenge is equivalent to authentication information which is transmitted based on the request); 
determining that a received authentication response matches an expected authentication response (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]), wherein the received authentication response is generated based on at least a portion of the authentication information and a security key (“The wireless communication device 100 combines selected portions of the authentication challenge, including the random bitstring, with the stored authorization code using a predetermined combining algorithm to generate an authentication response and transmits the authentication response to the electronic door lock 20.” –e.g. see, [0013]; herein, authentication response is generated based on random bitstring (i.e. at least a portion of the authentication information) and authorization code (i.e. a security key)); and 
allowing, based on the received authentication response matching the expected authentication response, access (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 

As to claim 12, Dent discloses wherein receiving the request for access comprises receiving, based on a proximity of a user device to the security device, from a user device (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]). 

As to claim 13, Dent discloses wherein the receiving the request for access comprises receiving the request via a short-range communication technique (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]).

As to claim 14, Dent discloses wherein the authentication information comprises one or more of a random bitstring or a random value (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request. The authentication challenge includes, at least, a random bitstring or number which cannot be known in advance to the wireless communication device 100.” –e.g. see, [0013]), wherein the expected authentication response comprises a value, based on the security key, generated by a non-reversible function (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034]). 

As to claim 15, Dent discloses wherein the received authentication response is based on a non-reversible function applied to a random bitstring of the authentication information and the security key (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034], see also, [0013]).

As to claim 16, Dent discloses wherein the security key is associated with a current time window (“Each electronic door lock 20 may generate a new authorization code at a specified check-out time, as determined by its internal clock 26 by combining the master code with its device identifier and the date using a predetermined combining algorithm. The central controller 40 can also generate an authorization code for any door and date by combining the same input variables using the same combining algorithm, which it may then supply to the guest's wireless communication device 100.” –e.g. see, [0024]; herein, authorization code (i.e. security key) is associated with a specified check-out time (i.e. current time window)). 

As to claim 17, Dent discloses wherein allowing access comprises one or more of allowing access to the security device or allowing access to a location associated with the security device (“If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dent in view of Kang et al. (CN 103597496 A) (hereinafter, “Kang”).
Claim 1, Dent discloses a method comprising: 
Sending, based on a proximity to a security device, a request to access the security device (“To unlock the door, the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., access control device).” –e.g. see, [0013]; herein, access control device or door lock is equivalent to security device which receives a request for access; see also Fig. 1; see also, “Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]); 
receiving, based on the request and the proximity, authentication information, … (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request.” –e.g. see, [0013]; herein, authentication challenge is equivalent to authentication information which is transmitted based on the request, see also, [0015]); 
sending, based on the proximity and at least a portion of the authentication information and the security key, an authentication response (“The wireless communication device 100 combines selected portions of the authentication challenge, including the random bitstring, with the stored authorization code using a predetermined combining algorithm to generate an authentication response and transmits the authentication response to the electronic door lock 20.” –e.g. see, [0013]; herein, authentication response is generated based on random bitstring (i.e. at least a portion of the authentication information) and authorization code (i.e. a security key); see also, [0015]); and 
accessing, based on the authentication response matching an expected authentication response, the security device (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 
Dent may not explicitly disclose wherein the authentication information comprises timing information; and determining, based on the timing information, a security key of a plurality of security keys, wherein each security key of the plurality of security keys is associated with a respective one or more time windows of a plurality of time windows; 
However, in an analogues art, Kang discloses wherein the authentication information comprises timing information (“the host device 100 comprises a time slot index and random number (part B, a random challenge value) of the challenge information to the NVM device 220. host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, [0082]; see also, [0084]; herein, authentication information generator 320 using a time slot index i, iteration count that the host device 100 indicating the ith secret key 311-1, to generate head 312 set in the plurality of authentication information); and determining, based on the timing information, a security key of a plurality of security keys, wherein each security key of the plurality of security keys is associated with a respective one or more time windows of a plurality of time windows (“ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, [0082]; see also, [0084]); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Dent with the teaching of Kang to include wherein the authentication information comprises timing information; and determining, based on the timing information, a security key of a plurality of security keys, wherein each security key of the plurality of security keys is associated with a respective one or more time windows of a plurality of time windows in order to uniquely identify an end user device in a multiuser system by authenticating the end user device in a secure manner before permitting access.

As to claim 3, Dent discloses wherein sending the request comprises sending the request via a short-range communication technique (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]). 

As to claim 4, Dent discloses wherein sending the request comprises one or more of sending the request to the security device or sending the request to a network device, wherein the network device is configured to manage access to a plurality of security devices (“… the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., access control device).” –e.g. see, [0013]). 

As to claim 5, Dent discloses wherein the authentication information further comprises one or more of a random bitstring or a random value (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request. The authentication challenge includes, at least, a random bitstring or number which cannot be known in advance to the wireless communication device 100.” –e.g. see, [0013]), wherein the expected authentication response comprises a value, based on the security key, generated by a non-reversible function (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034]). 

As to claim 6, the combination of Dent and Kang wherein determining the security key comprises associating the timing information with the respective time window associated with the security key (Dent: “Each electronic door lock 20 may generate a new authorization code at a specified check-out time, as determined by its internal clock 26 by combining the master code with its device identifier and the date using a predetermined combining algorithm. The central controller 40 can also generate an authorization code for any door and date by combining the same input variables using the same combining algorithm, which it may then supply to the guest's wireless communication device 100.” –e.g. see, Dent: [0024]; herein, authorization code (i.e. security key) is associated with a specified check-out time (i.e. time window); see also, Kang: “ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, Kang: [0082] & [0084]). 

As to claim 7, the combination of Dent and Kang wherein the security key comprises one or more secret security keys, wherein each secret security key of the one or more secret security keys is associated with a respective one or more time windows of the plurality of time windows, wherein the security key is valid during the respective one or more time windows (Dent: “Each electronic door lock 20 may generate a new authorization code at a specified check-out time, as determined by its internal clock 26 by combining the master code with its device identifier and the date using a predetermined combining algorithm. The central controller 40 can also generate an authorization code for any door and date by combining the same input variables using the same combining algorithm, which it may then supply to the guest's wireless communication device 100.” –e.g. see, Dent: [0024]; herein, authorization code (i.e. security key) is associated with a specified check-out time (i.e. time window); see also, Kang: “ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, Kang: [0082] & [0084]). 

As to claim 8, Dent discloses wherein sending the authentication response comprises generating, based on a non-reversible function applied to a random bitstring of the authentication information and the security key, the authentication response (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034], see also, [0013]).
. 
As to claim 9, Dent discloses wherein accessing the security device comprises accessing a location associated with the security device (“If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 

As to claim 10, the combination of Dent and Kang disclose wherein determining the security key comprises associating the timing information with a time window of the respective one or more time windows (Dent: “Each electronic door lock 20 may generate a new authorization code at a specified check-out time, as determined by its internal clock 26 by combining the master code with its device identifier and the date using a predetermined combining algorithm. The central controller 40 can also generate an authorization code for any door and date by combining the same input variables using the same combining algorithm, which it may then supply to the guest's wireless communication device 100.” –e.g. see, Dent: [0024]; herein, authorization code (i.e. security key) is associated with a specified check-out time (i.e. time window); see also, Kang: “ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, Kang: [0082] & [0084]). 

As to claim 18, Dent discloses a system comprising: 
a user device configured to (This element is interpreted under 35 U.S.C. 112(f) as a computer, a smartphone, a laptop, a computing device or other device capable of communicating with the security device as described in the specification): send, based on a proximity to a security device, a request to access the security device (“To unlock the door, the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., access control device).” –e.g. see, [0013]; herein, access control device or door lock is equivalent to security device which receives a request for access from a wireless communication device 100 (i.e. user device or a computing device); see also Fig. 1, see also, (“Communication between the wireless communication device 100 and electronic door lock 20 is by means of a wireless interface, such as a short-range RF interface conforming to the BLUETOOTH standard.” –e.g. see, [0015]), 
receive, based on the request, authentication information, … (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request.” –e.g. see, [0013]; herein, authentication challenge is equivalent to authentication information which is transmitted based on the request), 
send, based on the proximity and at least a portion of the authentication information and the security key, an authentication response (“The wireless communication device 100 combines selected portions of the authentication challenge, including the random bitstring, with the stored authorization code using a predetermined combining algorithm to generate an authentication response and transmits the authentication response to the electronic door lock 20.” –e.g. see, [0013]; herein, authentication response is generated based on random bitstring (i.e. at least a portion of the authentication information) and authorization code (i.e. a security key), see also, [0015]), and 
access the security device (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]); and 
the security device configured to This element is interpreted under 35 U.S.C. 112(f) as a smart access device, a locking mechanism or the electronic lock as described in the specification: receive the request for access (“To unlock the door, the wireless communication device 100 transmits an access request to the electronic door lock 20 (i.e., security device or electronic lock).” –e.g. see, [0013]; herein, access control device or door lock is equivalent to security device which receives a request for access; see also Fig. 1), 
sending, based on the request, the authentication information (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request.” –e.g. see, [0013]; herein, authentication challenge is equivalent to authentication information which is transmitted based on the request), 
receive the authentication response (“The wireless communication device 100 combines selected portions of the authentication challenge, including the random bitstring, with the stored authorization code using a predetermined combining algorithm to generate an authentication response and transmits the authentication response to the electronic door lock 20.” –e.g. see, [0013]; herein, authentication response is generated based on random bitstring (i.e. at least a portion of the authentication information) and authorization code (i.e. a security key)), and 
allow, based on the authentication response matching an expected authentication response, access to the security device (“The electronic door lock 20 computes an expected authentication response using the same combining algorithm. If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 
Dent may not explicitly disclose wherein the authentication information comprises timing information; and determine, based on the timing information, a security key of a plurality of security keys; 
However, in an analogues art, Kang discloses wherein the authentication information comprises timing information (“the host device 100 comprises a time slot index and random number (part B, a random challenge value) of the challenge information to the NVM device 220. host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, [0082]; see also, [0084]; herein, authentication information generator 320 using a time slot index i, iteration count that the host device 100 indicating the ith secret key 311-1, to generate head 312 set in the plurality of authentication information); and determine, based on the timing information, a security key of a plurality of security keys (“ … host device 100 from storage assigned to the NVM device 220 in first to n secret key of time slot index I to n time slot index i is selected. Here, n is a natural number, and i is an integer ranging from I to a natural number n. That is, time slot index is identification plurality of secret key 311-1 to 311-n number.” –e.g. see, [0082]; see also, [0084]);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Dent with the teaching of Kang in order to uniquely identify an end user device in a multiuser system by authenticating the end user device in a secure manner before permitting access.

As to claim 19, Dent discloses wherein the authentication information further comprises one or more of a random bitstring or a random value (“The electronic door lock 20 transmits an authentication challenge to the wireless communication device 100 in response to the access request. The authentication challenge includes, at least, a random bitstring or number which cannot be known in advance to the wireless communication device 100.” –e.g. see, [0013]), wherein, based on the security key and a non-reversible function the security device is further configured to generate the expected authentication response (“… the method of combining authorization codes with selected portions of authentication challenges, either in the wireless communication device 100 or the electronic door lock 20, uses a non-reversible function.” –e.g. see, [0034]). 

As to claim 20, Dent discloses wherein the access to the security device comprises access to a location associated with the security device (“If the received authentication response matches the expected authentication response, the door is unlocked to permit access to the hotel room.” –e.g. see, [0013]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dent in view of Kang and further in view of Biehl et al. (US 2017/0337755 A1) (hereinafter, “Biehl”).

	As to claim 2, neither Dent nor Kang explicitly disclose wherein sending the request comprises an electronic lock identifier and a user device identifier.
	However, in an analogous art, Biehl discloses wherein sending the request comprises an electronic lock identifier and a user device identifier (Biehl: “In one or more embodiments, the request comprises an identifier of the client device, an identifier of a user of the client device and an identifier of the electronic lock.” -e.g. see, [0013], see also, Biehl: [0059]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dent and Kang with the teaching of Biehl to include wherein sending the request comprises an electronic lock identifier and a user device identifier in order to make sure only paired devices or permitted devices seek access to the security device.

Response to Arguments
Applicant's arguments filed on 03/07/2022 have been fully considered but they are not persuasive. 

Interpretation of Claim 18 under 35 U.S.C. §112(f): 
Applicant argues on pages 6-8 that: “As illustrated, any claim element that the courts have found to invoke examination under 35 U.S.C. § 112, sixth paragraph uses the preposition "for." Whether a claim element recites "means for" or a substitute term, the format is the same - the term "means" or a substitute term coupled with a description for performing the claimed function. In contrast, claim 23 recites the phrases "a network device configured to" and "the user device configured to." Both claim recitations evidence Applicant's clear intent not to seek examination of either claim under 35 U.S.C. § 112, sixth paragraph.”
Examiner respectfully disagrees with the Applicant’s argument and would like to point out that the cited court cases didn’t provide the exhausted list of non-structural terms that invokes 35 U.S.C. §112(f). Based on the guideline from MPEP § 2181, claim limitations that meet three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as Examiner explained in the previous office action. Claim limitations “a user device” and “the security device” are generic placeholder (i.e. non-structural terms) has been modified by functional language “configured to”. Thus, Examiner has concluded that “a user device configured to:” and “the security device configured to:” in claim 18 invokes 35 U.S.C. §112(f). Examiner also asserts that Applicant’s specification has provided sufficient structures for “user device” and “security device” in para. 56 as Applicant pointed out on page 8 of the argument/remark. It should be noted that interpretation under 112(f) is not a rejection. 

Rejections of Claims Under 35 U.S.C. § 102:
Applicant argues regarding claim 11 on pages 10-11 that: “Nowhere in the process of Dent however, is there any determination of a proximity between the wireless communication device and the electronic door lock. Dent merely provides for low-energy communications but low- energy communication in itself does not teach a determination of a proximity, much less sending authentication information based on the proximity.”
Examiner respectfully disagrees with the Applicant’s argument and would like to point out that Dent teaches communication between the wireless communication device (i.e. user device) and the electronic door lock (i.e. security device) using a short-range RF interface conforming to the BLUETOOTH standard (e.g. para.15). Communication via BLUETOOTH connection requires communicating devices to be in a short-range (i.e. in a certain proximity), thus, Examiner asserts that Dent teaches determination of a proximity of two devices to ensure that two devices are within the acceptable range to communicate via BLUETOOTH connection which is a standardized protocol for sending and receiving data via a short-range, wireless transmissions between electronic devices. 

Rejection of claims Under 35 U.S.C. § 103:
Applicant argues regarding claims 1 and 18 on pages 11-13 that: “Nowhere in the process of Dent however, is there any determination of a proximity between the wireless communication device and the electronic door lock. Dent merely provides for low-energy communications but low-energy communication in itself does not teach a determination of a proximity, much less sending authentication information based on the proximity.”
Examiner respectfully disagrees with the Applicant’s argument. Please see response above.


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation was based on generally available to one of ordinary skill in the art.

DMFIRM #402115429 v110 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0036788 A1-Conrad et al. discloses Disclosed are methods, and devices for wireless key management for authentication. One method includes receiving a lock identifier from a locking device; Validating the command can include decrypting using the user key; determining whether the security code is valid; and authenticating using the user key; and initiating, in response to validating, an action of the locking device as specified by the command -e.g. see, Abstract, [0005] of Conrad.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495    

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495